 In the Matterof SlIITII BROTHERSMANUFACTURINGCO., EMPLOYERandINTERNATIONAL ASSOCIATION OF MACHINISTS,PETITIONERCase No. 8-R-05241.-DecidedJame10, 1947Mr. KennethB. Champ,of Filidlay, Ohio,for the Employer.illr.Howard Tausch,of Cleveland,.Ohio, for the Petitioner.Mr. William Beall,of Findlay.Ohio, for the Intervenor.Mr. Melvin J. Welles,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Findlay,,Ohio, on April 29,1947, before Ramey Donovan, hearing officer.Thehearing officer's rulings made at the hearing are free from prejudicialerror and are hereby affirnmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS or FACTI.THE BUSINESS OF THE EMPLOYERSmith Brothers Manufacturing Co., an Ohio corporation, producesmetal nmachinery parts at its plant in Findlay, Ohio. Its annual pro-duction is valued in excess of $500,000, of -which approximately 50percent is shipped to points outside the State of Ohio.The principalraw material used by the Employer is steel bars, of which approxi-mately 25 percent is shipped to the Employer from points outside theState of Ohio.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.H. THE ORGANIZATIONS INVOLVEDThe Petitioner is a labor organization, claiming to representemployees of the Employer.National Federated Independent Union, Local 22, hereincalled theIntervenor, is a labor organization, claiming to represent employeesof the Employer.74 N. L. R. B., No. 9.34 SMITH BROTHERSMANUFACTURING CO.35III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until the Peti-tioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THEAP PROPR.IATE UNITAll parties agree, and we find, that all production and maintenanceeinployees'of the Employer, excluding clerical employees, guards, andall supervisory employees with authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees, oreffectively recommend such action, constitute a unit appropriate forthe purposes of collective bargaining within the meaning bf Section9 (b) of the Act.DIRECTION OF ELECTION'As part of the investigation to ascertain representatives for the pur-poses of collective bargaining with Smith Brothers Manufacturing Co.,Findlay, Ohio, an election by secret ballot shall be conducted as earlyas possible, but not later than thirty (30) clays from the date of thisDirection, under the direction and supervision of the Regional Directorfor the Eighth Region, acting in this matter as agent for the NationalLabor Relations Board, and subject to Sections 203.55 and 203.56, ofNational Labor Relations Board Rules and Regulations-Series 4,among the employees in the unit found appropriate in Section IV,above,7who were employed during the pay-roll period immediately pre-ceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls, butexcluding those employees who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date of theelection, to determine whether they desire to be represented by theInternational Association of Machinists, or by National FederatedIndependent Union, Local 22, for the purposes of collective bargaining,or by neither.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Direction of Election.Any participant in the election heiein may, upon its prompt iegaest to and approvalthereof by the Regional Director, have its name removed from the ballot